Case: 2:19-cv-04867-EAS-CMV Doc #: 16 Filed: 06/04/20 Page: 1 of 16 PAGEID #: 619




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 MICHAEL S. SLAUGHTER,

                        Plaintiff,

        v.                                         Civil Action 2:19-cv-4867
                                                   Judge Edmund A. Sargus, Jr.
                                                   Magistrate Judge Chelsey M. Vascura
 COMMISSIONER OF SOCIAL
 SECURITY,

                        Defendant.




                            REPORT AND RECOMMENDATION

       Plaintiff, Michael S. Slaughter (“Plaintiff”), brings this action under 42 U.S.C. § 405(g)

for review of a final decision of the Commissioner of Social Security (“Commissioner”) denying

his application for a period of disability, disability insurance benefits, and supplemental security

income. This matter is before the undersigned for a Report and Recommendation on Plaintiff’s

Statement of Errors (ECF No. 12), the Commissioner’s Memorandum in Opposition (ECF No.

14), Plaintiff’s Reply (ECF No. 15), and the administrative record (ECF No. 9). For the reasons

that follow, it is RECOMMENDED that Plaintiff’s Statement of Errors be OVERRULED and

that the Commissioner’s decision be AFFIRMED.

                               I.      PROCEDURAL HISTORY

       Plaintiff protectively filed his application under Title II of the Social Security Act for a

period of disability and disability insurance benefits on February 11, 2015. (R. at 336–37.) He

filed an application under Title XVI for supplemental security income that same day. (Id. at

345–46.) In both applications, Plaintiff alleged a disability onset of January 1, 2014. Plaintiff’s
Case: 2:19-cv-04867-EAS-CMV Doc #: 16 Filed: 06/04/20 Page: 2 of 16 PAGEID #: 620




applications were denied initially on August 12, 2015, and upon reconsideration on November

23, 2015. (Id. at 224–59, 262–83.) Plaintiff sought a hearing before an administrative law

judge. (Id. at 309–10.) Administrative Law Judge Matthew Winfrey (the “ALJ”) held a hearing

on April 3, 2018, at which Plaintiff, without the representation of counsel, appeared and testified.

(Id. at 124–48.) Vocational expert Connie O’Brien-Heckler, M.Ed. (the “VE”) also appeared

and testified at the hearing. (Id. at 148–52.) On August 22, 2018, the ALJ issued a decision

finding that Plaintiff was not disabled within the meaning of the Social Security Act. (Id. at 89–

111.) On September 5, 2019, the Appeals Council denied Plaintiff’s request for review and

adopted the ALJ’s decision as the Commissioner’s final decision. (Id. at 2–5.) Plaintiff then

timely commenced the instant action. (ECF No. 1.)

       Plaintiff contends that the ALJ committed reversible error in assessing Plaintiff’s mental

residual functional capacity (“RFC”). (Pl.’s Statement of Errors, ECF No. 12; Pl.’s Reply, ECF

No. 15.) Specifically, Plaintiff alleges that the mental RFC assessed by the ALJ is not supported

by substantial evidence because the ALJ failed to account for the following two limitations

opined by psychological consultative examiner, Steven J. Meyer, Ph.D.: (1) that Plaintiff

required a solitary work environment; and (2) that Plaintiff required additional assistance at

times of learning and performing new tasks. (Id.)

                        II.     THE ADMINISTRATIVE DECISION

       On August 22, 2018, the ALJ issued a decision finding that Plaintiff was not disabled

within the meaning of the Social Security Act. (R. at 89–111.) The ALJ first found that Plaintiff

meets the insured status requirements through December 31, 2020. (Id. at 95.) At step one of




                                                 2
Case: 2:19-cv-04867-EAS-CMV Doc #: 16 Filed: 06/04/20 Page: 3 of 16 PAGEID #: 621




the sequential evaluation process,1 the ALJ found that Plaintiff had not engaged in substantially

gainful activity since January 1, 2014, the alleged onset date of Plaintiff’s disability. (Id.) At

step two, the ALJ found that Plaintiff had the following severe impairments: post-traumatic

stress disorder (“PTSD”), alcohol abuse disorder, anxiety, and adjustment disorder with

depressed mood. (Id.) At step three, the ALJ found that Plaintiff did not have an impairment or

combination of impairments that met or medically equaled one of the listed impairments

described in 20 C.F.R. Part 404, Subpart P, Appendix 1. (Id. at 95–97.)

         At step four, the ALJ set forth Plaintiff’s RFC as follows:

         After careful consideration of the entire record, the undersigned finds that the
         claimant has the residual functional capacity to perform a full range of work at all
         exertional levels but with the following nonexertional limitations: the claimant can
         perform simple, routine, repetitive tasks, but not at a production rate pace such as
         in assembly line work. He can tolerate occasional interaction with supervisors and
         coworkers, but no interaction with the general public. He cannot perform jobs
         involving conflict resolution or persuasion of others. He can tolerate occasional
         changes in the workplace.



1
 Social Security Regulations require ALJs to resolve a disability claim through a five-step
sequential evaluation of the evidence. See 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4).
Although a dispositive finding at any step terminates the ALJ’s review, see Colvin v. Barnhart,
475 F.3d 727, 730 (6th Cir. 2007), if fully considered, the sequential review considers and
answers five questions:

    1.      Is the claimant engaged in substantial gainful activity?
    2.      Does the claimant suffer from one or more severe impairments?
    3.      Do the claimant’s severe impairments, alone or in combination, meet or equal the
            criteria of an impairment set forth in the Commissioner’s Listing of Impairments, 20
            C.F.R. Subpart P, Appendix 1?
    4.      Considering the claimant’s residual functional capacity, can the claimant perform his
            or her past relevant work?
    5.      Considering the claimant’s age, education, past work experience, and residual
            functional capacity, can the claimant perform other work available in the national
            economy?

See 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4); see also Henley v. Astrue, 573 F.3d 263, 264
(6th Cir. 2009); Foster v. Halter, 279 F.3d 348, 354 (6th Cir. 2001).


                                                  3
Case: 2:19-cv-04867-EAS-CMV Doc #: 16 Filed: 06/04/20 Page: 4 of 16 PAGEID #: 622




(Id. at 97.) In assessing Plaintiff’s RFC, the ALJ considered the evidence of record, including

the report and opinion of psychological consultative examiner, Steven J. Meyer, Ph.D. (Id. at

101. See also id. at 450–55.) The ALJ assigned “partial weight” to Dr. Meyer’s opinion,

explaining as follows:

       Ste[v]en Meyer, [Ph.]D., believes that the claimant was capable of living
       independently, making important decisions affecting his future, and seeking
       appropriate community resources on his own. The claimant was diagnosed with
       posttraumatic stress disorder and adjustment disorder with depressed mood, with a
       GAF of 55, indicating moderate symptoms and psychosocial problems. Dr. Meyer
       noted that the claimant reported 13 years of education in mainstream classes and
       limited work history. He interacted regularly with his children engaged in activities
       with his girlfriend and children. His mental status examination was intact and he
       was oriented but seemed concrete and had somewhat decreased attention and recall
       likely due to psychological symptoms. His intellectual functioning appeared to fall
       in the borderline range but his abilities might be higher. Dr. Meyer expected the
       claimant to be able to perform simple to moderately complex routine instructions
       and tasks, in a work setting without strict production requirements, and with some
       additional assistance available as needed at times of learning and performing new
       tasks. He opined that the claimant could relate appropriately in a solitary/nonpublic
       work setting with occasional/intermittent interactions with coworkers and
       supervisors. He expected the claimant to be able to respond appropriately in a low
       stress work setting with additional assistance available as needed at times of change
       in routine, when compliant with his medications. Dr. Meyer’s opinion is given
       partial weight as it is not consistent with the record as a whole, particularly with
       regard to the diagnosis of borderline intellectual functioning, which appears to
       underestimate the claimant’s functioning based on his ability to pass a written
       driver’s exam, receive an Associate’s degree in culinary arts, perform semiskilled
       work as a cook, and drive a forklift. Dr. Meyer is not a treating source and saw the
       claimant only on the single occasion of the evaluation.

(Id. at 101.) The ALJ also considered the opinions of the State agency psychological consultants

who reviewed Plaintiff’s claim file initially and on reconsideration. (Id. at 104.) The ALJ

afforded those opinions “partial weight because [they are] not wholly consistent with the

evidence of record, and because Dr. Meyer’s opinion is more consistent with the record as a

whole.” (Id.)

       At step five of the sequential process, the ALJ found that Plaintiff is unable to perform

his past relevant work as a cook or lawnmower. (Id. at 105.) Relying on the VE’s testimony, the
                                                4
Case: 2:19-cv-04867-EAS-CMV Doc #: 16 Filed: 06/04/20 Page: 5 of 16 PAGEID #: 623




ALJ found that jobs exist in significant numbers in the national economy for an individual with

Plaintiff’s age, education, work experience, and RFC. (Id. at 105–06.) Examples include

warehouse worker, drycleaner worker, and maintenance worker. (Id. at 106.) The ALJ further

found that Plaintiff is capable of making a successful adjustment to such employment. (Id.) The

ALJ therefore concluded that Plaintiff was not disabled under the Social Security Act. (Id.)

                           III.    RELEVANT RECORD EVIDENCE

        The undersigned will limit discussion of the evidence to those portions bearing on

Plaintiff’s contention of error.

    A. Mental Health Treatment Records

        The evidence includes records documenting Plaintiff’s treatment for mental health

concerns dating back to 2012. On January 27, 2012, Plaintiff was admitted for an overnight stay

at Netcare following social media posts threatening suicide. (R. at 27–54.) Those records reflect

that Plaintiff reported depressed mood and hopelessness. (Id. at 40.) Plaintiff was diagnosed

with alcohol dependence and mood disorder. (Id. at 35.) His mental status at discharge was

summarized as follows:

        [Plaintiff’s] mood seems brighter and affect is expressive and mood congruent.
        [Plaintiff] reports no disturbances of perceptions and does not present with signs or
        symptoms of psychosis. [Plaintiff] seems to have fair insight and judgment seems
        intact at this time.

(Id. at 51.)

        Plaintiff was not treated again until early-2015, at which time he began visiting the Ohio

Hospital for Psychiatry. (See id. at 477–79.) Treatment notes from three visits over the course

of 2015 reveal that Plaintiff’s anxiety improved over that time—even enough for Plaintiff to

travel by plane. (See id. at 473, 483.) Mental status examinations were unremarkable. (Id. at

473, 477, 485.)


                                                 5
Case: 2:19-cv-04867-EAS-CMV Doc #: 16 Filed: 06/04/20 Page: 6 of 16 PAGEID #: 624




          Plaintiff began regular treatment with Michele R. Cash, DNP, on October 22, 2015. (Id.

at 465–67.) Plaintiff visited Dr. Cash on a regular basis through the time of hearing. Generally,

Dr. Cash reported that Plaintiff’s thought process was logical and forward thinking with fair to

good insight and fair judgment. (See, e.g., id. at 69, 72, 75, 84, 465, 499, 501, 505, 509, 513,

517, 521.) Occasionally, however, she noted that Plaintiff’s thought content was obsessive

related to the murder of his friends. (See id. at 465, 517.) Dr. Cash also occasionally noted that

Plaintiff reported increased incidence of anxiety while at work. (See id. at 513, 521.) However,

Plaintiff’s symptoms generally improved when he was compliant with his prescribed medication

regimen. (See id. at 68, 74, 84, 515, 517.)

    B. Consultative Examiner, Steven J. Meyer, Ph.D.

          Steven J. Meyer, Ph.D. conducted a psychological evaluation of Plaintiff on July 6, 2015,

at the request of the Ohio Division of Disability Determination. (Id. at 450–55.) As to Plaintiff’s

educational history, Dr. Meyer wrote that:

          [Plaintiff] graduated high school in 2005 in mainstream classes. He was an average
          student. He stated he did not like school and thought it was boring. He denied
          having any problems getting along with his classmates. He reported he had
          problems getting along with his teachers. He had attendance problems because he
          disliked school. He stated he played football and basketball. He reported he has
          training in culinary arts.

(Id. at 451.) Plaintiff also “reported he is slow learning.” (Id.) With respect to his work history,

Dr. Meyer wrote:

          [Plaintiff] reported he stayed to himself when he worked. He denied a history of
          problems getting along with supervisors. He reported he had some issues with
          expectations and pace because of his anxiety. He reported he handled work related
          stress by putting cold water on his face and taking his medication. He reported he
          is unable to work currently because of his anxiety.

(Id. at 451.) Dr. Meyer’s report reflects the following, related to Plaintiff’s activities of daily

living:


                                                   6
Case: 2:19-cv-04867-EAS-CMV Doc #: 16 Filed: 06/04/20 Page: 7 of 16 PAGEID #: 625




       [Plaintiff] reported he gets up between 7 and 8 a.m., watches the news, gets
       clean[ed] up, checks Facebook, and texts with others. He stated he texts with his
       fiancé all day. He stated he does not see his friends. He reported that most of his
       friends have been shot and killed and that he has lost one per year since 2003. He
       was present at one of these deaths. He reported that he just came from his cousin’s
       funeral. He stated he likes to sit at home. He stated he often sees his children and
       plays with them. They enjoy going to the pool that has slides. He stated that he
       and his fiancé go to the movies. He stated he watched Red, White, and Boom from
       his back porch. He reported he socializes daily with his grandmother, children, and
       fiancé. He stated that he and his fiancé share in the cleaning and cooking and his
       grandmother does his shopping. He stated he is able to read his mail, write a list,
       and text without autocorrect. He stated he took the written driver’s exam. He was
       able to count change today. He reported his grandmother handles the bills.

(Id. at 452.) Further, Dr. Meyer described Plaintiff’s performance on sensory and cognitive

functioning tests as follows:

       [Plaintiff] was alert, clear, and oriented to person, place, time, and situation. He
       had no trouble understanding/following simple or moderately complex instructions.
       His abilities were low average on the digit-space recall test. He repeated seven
       digits forward and three backward (average performance is seven digits forward,
       five backward). He added seven serially to 49 with one error. He recalled within
       five minutes two out of three words presented to him during a delayed auditory
       recall task indicating low average short-term memory abilities. His abilities were
       poor on an abstraction-reasoning task that required him to provide a relationship
       between six pairs of words and he put forth little effort on the task. He provided
       one correct response, one partially correct response, and four incorrect responses.
       He was asked to interpret three common proverbs and he provided one correct
       response and two “I don’t know” responses. He correctly identified the current
       president of the United States and his immediate predecessor indicating average
       general information and long-term memory. His concentration was marginal, he
       gave up easily on tasks, and he worked at a slow pace.

(Id. at 453.) Based on his evaluation, Dr. Meyer diagnosed Plaintiff with PTSD and adjustment

disorder with depressed mood. (Id.)

       Dr. Meyer went on to provide his opinion on Plaintiff’s functional abilities and

limitations. As to his abilities/limitations in understanding, remembering, and carrying out

instructions, Dr. Meyer opined that Plaintiff’s “intellectual functioning was estimated at the

borderline range, but his abilities may be higher.” (Id. at 454.) In addition, Plaintiff “would be

expected to be able to perform simple to moderately complex routine instructions and tasks.”

                                                 7
Case: 2:19-cv-04867-EAS-CMV Doc #: 16 Filed: 06/04/20 Page: 8 of 16 PAGEID #: 626




(Id.) As to his abilities/limitations in maintaining attention and concentration and in maintaining

persistence and pace to perform simple and multistep tasks, Dr. Meyer opined that Plaintiff

“would be expected to be able to perform adequately in a work setting without strict production

requirements, and with some additional assistance available as needed at times of learning and

performing new tasks.” (Id.) As to his abilities/limitations in responding appropriately to

supervision and coworkers in a work setting, Dr. Meyer opined that Plaintiff “would be expected

to be able to respond appropriately in a solitary/nonpublic work setting with occasional/

intermittent interactions with coworkers and supervisors.” (Id. at 454–55.) Finally, as to his

abilities/limitations in responding appropriately to work pressures in a work setting, Dr. Meyer

opined that Plaintiff “would be expected to be able to respond appropriately in a low stress work

setting with medication and treatment compliance, and with additional assistance available as

needed at times of change in routine.” (Id. at 455.)

   C. State Agency Psychological Consultants

       State agency psychological consultant Jennifer Swain, Psy.D. reviewed Plaintiff’s claim

file at the initial level. Dr. Swain rendered her opinions on August 11, 2015. (Id. at 239.)

Among other records, Dr. Swain considered Dr. Meyer’s report and gave it “great weight” based

on “his consistency in his findings and other objective findings to substantiate his opinion in

which the claimant is limited and able to do.” (Id. at 237.) Dr. Swain opined that Plaintiff had

moderate difficulties in both maintaining social functioning and maintaining concentration,

persistence, or pace. (Id. at 235.) As to Plaintiff’s mental RFC, Dr. Swain opined that Plaintiff

is moderately limited in a number of areas, but can: perform simple to moderately complex

routine tasks and instructions; focus on simple routine tasks; and adapt to changes that are

readily explained prior to the change. (Id. at 237–39.)



                                                 8
Case: 2:19-cv-04867-EAS-CMV Doc #: 16 Filed: 06/04/20 Page: 9 of 16 PAGEID #: 627




        State agency psychological consultant Mary K. Hill, Ph.D. reviewed Plaintiff’s file on

reconsideration. Dr. Hill rendered her opinions on November 23, 2015. (Id. at 270.) Dr. Hill

also opined that Plaintiff is moderately limited in several areas. (Id. at 268–70.) She further

opined that Plaintiff’s psychological symptoms limit his ability to understand, remember, and

follow instructions. As a result, Plaintiff should be limited to one-to-three step tasks, and may

need extra time and repetition for new learning. (Id. at 268.) Dr. Hill also opined that Plaintiff’s

psychological symptoms impact his ability for sustained concentration, persistence, and pace,

such that he should be limited to one-to-three step tasks with no more than moderate pace or

production quotas. (Id. at 269.) Finally, Dr. Hill opined that Plaintiff should not be involved in

conflict resolution or persuading others, and that he should work in a static environment where

change is explained and gradually introduced. (Id. at 269–70.)

    D. Plaintiff’s Hearing Testimony

        Plaintiff testified before the ALJ at the April 8, 2018 hearing. (Id. at 129–48.) Plaintiff

testified that, at the time, he lived with his grandmother and did not have a driver’s license, but

relied on his girlfriend and public transit for transportation. (Id. at 133–34.) He further testified

that he stopped school in the tenth grade2 because he “couldn’t get the learning thing down pat

really.” (Id. at 134.) As to his activities of daily life, Plaintiff stated that he doesn’t grocery shop

because he “do[es]n’t know how,” but that he is able to cook, wash dishes, do yardwork, and

bathe and dress himself. (Id. at 140–41, 143.) He further reported that he has difficulty

remembering things he sees on TV. (Id. at 141.) In addition, Plaintiff testified that he




2
 Plaintiff’s true level of educational attainment is unclear from the record. Plaintiff testified
before the ALJ that he completed only the tenth grade. However, he reported to Dr. Meyer that
he graduated high school in mainstream classes and completed some training in culinary arts.
(See, supra. See also R. at 451.)
                                                   9
Case: 2:19-cv-04867-EAS-CMV Doc #: 16 Filed: 06/04/20 Page: 10 of 16 PAGEID #: 628




experiences daily flashbacks and regular panic attacks triggered by being around other people.

(Id. at 141–44.)

       Plaintiff also testified about his ongoing psychiatric treatment. Plaintiff stated that he had

been visiting Dr. Cash on a monthly basis for roughly two years. (Id. at 129.) He further

testified that, although Dr. Cash recommended additional counseling, Plaintiff had not pursued

any because “I have no interest in going.” (Id. at 139.) Plaintiff attributed his disinterest to

provider turnover, and the strain of having to “tell [his] whole story all over again.” (Id. at 140.)

       Finally, Plaintiff described a number of short-term and part-time jobs he had worked in

previous years, including as a cook at Waffle House, Morgan’s Foods, and Tim Horton’s, a

seasonal forklift operator at The Gap, and cutting grass on a self-employed basis. (Id. at 134–

36.) He explained:

       [Plaintiff]: My disorder just completely distracts me when I’m trying to work and
       it, I get bored real fast. If I say something wrong due to my PTSD or if I get a
       memory and start thinking, I’ll start crying, feel embarrassed, I’ll leave the jobs.

       [ALJ]: . . . [W]hat prevents you from working?

       [Plaintiff]: My condition, the way I proceed about my day, how I proceed about
       my day, the memories stuck back in my head from my childhood. I think about it
       all day, all the time. I’m not good with people.

(Id. at 137–38.)

                               IV.     STANDARD OF REVIEW

       When reviewing a case under the Social Security Act, the Court “must affirm the

Commissioner’s decision if it ‘is supported by substantial evidence and was made pursuant to

proper legal standards.’” Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009)

(quoting Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see also 42 U.S.C.

§ 405(g) (“The findings of the Commissioner of Social Security as to any fact, if supported by

substantial evidence, shall be conclusive . . . .”). Under this standard, “substantial evidence is

                                                 10
Case: 2:19-cv-04867-EAS-CMV Doc #: 16 Filed: 06/04/20 Page: 11 of 16 PAGEID #: 629




defined as ‘more than a scintilla of evidence but less than a preponderance; it is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’” Rogers, 486

F.3d at 241 (quoting Cutlip v. Sec’y of Health & Hum. Servs., 25 F.3d 284, 286 (6th Cir. 1994)).

          Although the substantial evidence standard is deferential, it is not trivial. The Court must

“take into account whatever in the record fairly detracts from [the] weight” of the

Commissioner’s decision. TNS, Inc. v. NLRB, 296 F.3d 384, 395 (6th Cir. 2002) (quoting

Universal Camera Corp. v. NLRB, 340 U.S. 474, 487 (1951)). Nevertheless, “if substantial

evidence supports the ALJ’s decision, this Court defers to that finding ‘even if there is

substantial evidence in the record that would have supported an opposite conclusion.’” Blakley

v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (quoting Key v. Callahan, 109 F.3d 270, 273 (6th Cir.

1997)).

          Finally, even if the ALJ’s decision meets the substantial evidence standard, “a decision of

the Commissioner will not be upheld where the [Social Security Administration] fails to follow

its own regulations and where that error prejudices a claimant on the merits or deprives the

claimant of a substantial right.” Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 746 (6th Cir.

2007).

                                          V.     ANALYSIS

          Plaintiff’s sole contention of error is that the ALJ’s assessed mental RFC is unsupported

by substantial evidence because the ALJ failed to properly account for the following two

limitations opined by Dr. Meyer: (1) that Plaintiff required a solitary work environment; and (2)

that Plaintiff required additional assistance at times of learning and performing new tasks. (Pl.’s

Statement of Errors, ECF No. 12; Pl.’s Reply, ECF No. 15.) In particular, Plaintiff asserts that,

while the ALJ credited these opinions, he neither incorporated them into the hypotheticals posed

to the VE or the RFC assessed in the administrative decision, nor explained his reasons for
                                                   11
Case: 2:19-cv-04867-EAS-CMV Doc #: 16 Filed: 06/04/20 Page: 12 of 16 PAGEID #: 630




declining to do so. Plaintiff argues that such failure renders the administrative decision

unreviewable, and that remand is therefore necessary.

       The undersigned finds that ALJ’s RFC is supported by substantial evidence. A

claimant’s RFC is an assessment of “the most [he] can still do despite [his] limitations.” 20

C.F.R. §§ 404.1545(a)(1), 416.945(a)(1). The RFC determination is expressly reserved to the

Commissioner. Ford v. Comm’r of Soc. Sec., 114 F. App’x 194, 198 (6th Cir. 2004). However,

the ALJ must consider all medical opinions that he or she receives in evaluating a claimant’s

case. 20 C.F.R. §§ 404.1527(c), 416.927(c); see also SSR 96–8p, 1996 WL 374184, at *7 (July

2, 1996) (“The RFC assessment must always consider and address medical source opinions.”).

The applicable regulations define medical opinions as “statements from physicians and

psychologists or other acceptable medical sources that reflect judgments about the nature and

severity of your impairment(s), including your symptoms, diagnosis and prognosis, what you can

still do despite impairment(s), and your physical or mental restrictions.” 20 C.F.R.

§§ 404.1527(a)(2), 416.927(a)(2).

       In the instant action, in support of his RFC determination, the ALJ offered a thorough,

detailed discussion of the record evidence; accorded partial weight to the opinions of

consultative examiner Dr. Meyer and also to the opinions of the State agency reviewing

psychologists; and summarized his findings as follows:

       In sum, the above residual functional capacity assessment is supported by mental
       status examinations by the claimant’s medication provider showing essentially
       normal functioning with occasional anxiety symptoms and fair judgment. The
       claimant has held multiple jobs during the period under consideration, which he
       reports he could not sustain due to anxiety, however it is unclear to what degree
       alcohol and marijuana abuse affect his employability. On one occasion, he told his
       nurse practitioner that he had not been to work for a week because of medication
       noncompliance, and testified that some of the work was seasonal and ended. There
       are no occasions on which he was observed to be under the influence of alcohol or
       other substances during the period under consideration.

                                                12
Case: 2:19-cv-04867-EAS-CMV Doc #: 16 Filed: 06/04/20 Page: 13 of 16 PAGEID #: 631




        Considering the medical evidence and opinions discussed above, as well as the
        claimant’s activities, I find that the claimant’s subjective complaints and alleged
        limitations are partially consistent with the objective evidence of record, although
        he retains the capacity to perform work activities with the limitations set above.

(R. at 102 (citations to the record omitted).) Consistent with the ALJ’s explanation, mental

status examinations of Plaintiff over years of regular visits were largely unremarkable.

Treatment records regularly reflect that Plaintiff exhibited logical thought processes and fair

judgment and insight. Although Plaintiff continued to experience breakthrough symptoms of

anxiety and PTSD, Dr. Cash indicated that he responded well to medication. The record further

supports that Plaintiff is capable of performing many activities of daily living, including cooking,

washing dishes, socializing with family, texting with friends, watching TV, going to the movies

with his significant other, and taking his five children to the pool. And, as the ALJ points out,

Plaintiff passed a written driver’s exam, received an Associate’s degree in culinary arts, and

performed semiskilled work as a cook and forklift driver. Finally, Dr. Meyer and Dr. Swain each

opined that Plaintiff could perform “simple to moderately complex routine instructions and

tasks,” and Dr. Hill opined that Plaintiff could perform “one-to-three step tasks with no more

than moderate pace or production quotas,” and the RFC the ALJ assessed was more restrictive

than these opinions in that it limited Plaintiff to simple, routine, and repetitive tasks, but not at a

production rate pace.

        Plaintiff’s argument that substantial evidence does not support the RFC because the ALJ

did not account for limitations Dr. Meyer opined is unavailing. As set forth above, the ALJ

makes clear that he did not adopt Dr. Meyer’s opinion, but instead assigned it only “partial

weight,” explaining that it was “not consistent with the record as a whole, particularly with

regard to the diagnosis of borderline intellectual functioning, which appears to underestimate the



                                                  13
Case: 2:19-cv-04867-EAS-CMV Doc #: 16 Filed: 06/04/20 Page: 14 of 16 PAGEID #: 632




claimant’s functioning based on his ability to pass a written driver’s exam, receive an

Associate’s degree in culinary arts, perform semiskilled work as a cook, and drive a forklift.”

(Id. at 101.) In short, the ALJ made clear that he did not adopt Dr. Meyer’s opinions and

assigned them only partial weight, and he offered an explanation for his finding that, at least in

some regards, Plaintiff was not as limited as Dr. Meyer opined.

       The undersigned also notes that, contrary to Plaintiff’s apparent contention, even if the

ALJ had adopted Dr. Meyer’s opinion, he “is not required to recite the medical opinion of a

physician verbatim in his [RFC] finding.” Poe v. Comm’r of Soc. Sec., 342 F. App’x 149, 157

(6th Cir. 2009). For example, Plaintiff maintains that the RFC the ALJ assessed fails to account

for Dr. Meyer’s opinion that Plaintiff “would be expected to be able to respond appropriately in a

solitary/nonpublic work setting with occasional/intermittent interactions with coworkers and

supervisors.” (Pl.’s Statement of Errors at 8–9, ECF No. 12; R. at 455.) The RFC the ALJ

assessed precludes Plaintiff from interaction with the general public and limits him to only

occasional interaction with supervisors and co-workers. (R. at 97.) The undersigned concludes

that the RFC sufficiently accounts for Dr. Meyer’s opinion relating to social interaction and that

the ALJ was not required to offer an explanation for why he did not parrot Dr. Meyer’s opined

limitation verbatim.

       Similarly, Dr. Meyer’s opinion that Plaintiff could perform moderately complex

instructions and tasks, but required additional assistance at times of learning and performing new

[moderately complex] tasks is not necessarily inconsistent with the RFC the ALJ assessed. Dr.

Meyer offered no opinion on whether such additional assistance would still be required if

Plaintiff were limited to only “simple, routine, repetitive tasks” as the ALJ found. Regardless,

the ALJ ultimately assigned Dr. Meyer’s opinions only partial weight, concluded that Dr.



                                                 14
Case: 2:19-cv-04867-EAS-CMV Doc #: 16 Filed: 06/04/20 Page: 15 of 16 PAGEID #: 633




Meyer’s opinions underestimated Plaintiff’s intellectual functioning, and offered a detailed

discussion in support of the RFC he assessed. Thus, the undersigned finds that the ALJ did not

err in either his consideration of Dr. Meyer’s opinion or his RFC determination.

        In sum, for the reasons set forth above, the undersigned concludes that substantial

evidence supports the RFC and therefore RECOMMENDS that the Court OVERRULE

Plaintiff’s sole contention of error.

                                        VI.    DISPOSITION

        In sum, from a review of the record as a whole, the undersigned concludes that

substantial evidence supports the ALJ’s decision denying benefits. For the foregoing reasons, it

is RECOMMENDED that the Court OVERRULE Plaintiff’s Statement of Errors and

AFFIRM the Commissioner’s decision.

                            VII.    PROCEDURE ON OBJECTIONS

        If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A Judge of this Court shall make a de novo determination of those

portions of the Report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a Judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may recommit

this matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

        The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of



                                                  15
Case: 2:19-cv-04867-EAS-CMV Doc #: 16 Filed: 06/04/20 Page: 16 of 16 PAGEID #: 634




the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).


                                                    /s/ Chelsey M. Vascura
                                                    CHELSEY M. VASCURA
                                                    UNITED STATES MAGISTRATE JUDGE




                                               16
